Case 1:20-mc-00613-MCC Document1 Filed 11/16/20 Page 1of1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Electronic devices listed in Attachment A, currently
located at FBI, Harrisburg Resident Agency
228 Walnut St., Harrisburg, PA

APPLICATION FOR A SEARCH WARRANT

Case No. 1:20-mc-00613

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

Pha CLSEREA TE ‘*K of location anying affidavit.

located in the Middle _ District of Pennsylvania ____, there is now concealed (identify the

person or describe the property to be seized):
Please see Attachment B of accompanying affidavit.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
f evidence of a crime;
uf contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 2252(A)(2) Receipt or Distribution of Child Pornography.
18 USC § 2252(a)(4)(B) Possession of Child Pornography.

The application is based on these facts:

|, Angela Strause, being first duly sworn, hereby depose and state as follows:

* Continued on the attached sheet.

O Delayed notice of days (give exact ending date ifmorethan30days: =—__) is requested
under 18 U.S.C. § 3103a, the basis of which is set fefth on the attached sheet.

   
 

Applicant's signature
Angela Strause, SA, FBI

( 73 W / op H On j ce) Printed name and title
Sworn to before me and signed in my presence.

Date: liye /2020 LSS Mb iced. if Lu 4A Son
Judge's signature

City and state: Harrisburg, Pennsylvania Martin C. Carlson, U.S. Magistrate Judge
Printed name and title

 
